            Case 1:14-cv-01264-RC Document 100 Filed 02/12/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

100REPORTERS LLC,                            :
                                             :
       Plaintiff,                            :
                                             :
       v.                                    :       Civil Action No. 14-1264 (RC)
                                             :
UNITED STATES DEPARTMENT OF                  :
JUSTICE,                                     :
                                             :
       Defendant,                            :
                                             :
       and                                   :
                                             :
SIEMENS AKTIENGESELLSCHAFT,                  :
                                             :
       Defendant-Intervenor,                 :
                                             :
       and                                   :
                                             :
DR. THEO WAIGEL,                             :
                                             :
       Defendant-Intervenor.                 :


                    NOTICE OF RESTORED GOVERNMENT FUNDING
                            AND PROPOSED SCHEDULE

       Pursuant to this Court’s Minute Order dated January 22, 2019, the Federal Defendant

respectfully notifies the Court that an appropriations act providing funding to the Department of

Justice (“DOJ”) for a three-week period of time was enacted. Consequently, DOJ attorneys,

including the undersigned Assistant United States Attorney assigned to this case, are now

authorized by law to resume work on civil matters, including matters that are not “emergencies

involving the safety of human life or the protection of property.” 31 U.S.C. § 1342.
         Case 1:14-cv-01264-RC Document 100 Filed 02/12/19 Page 2 of 4



       Moreover, consistent with the Court’s January 22nd Order, counsel for the Federal

Defendant and Plaintiff conferred and now respectfully propose the following schedule to govern

the remaining document productions in this case:

       - March 11, 2019              One Report and its attending exhibits

       -April 11, 2019               One Report and its attending exhibits

       - June 11, 2019               The remaining miscellaneous items

       Finally, undersigned counsel apologizes to the Court for filing this Notice one business

day out of time. The Court’s January 22nd Order requires this Notice to be filed within fourteen

days of Congress appropriating funds for DOJ, which placed the deadline on February 11, 2019.

Due to the aftermath of the government shutdown, undersigned counsel inadvertently failed to

calendar the deadline properly.

February 12, 2019                            Respectfully submitted,

                                             JESSIE K. LIU
                                             D.C. BAR # 472845
                                             United States Attorney

                                             DANIEL F. VAN HORN
                                             D.C. BAR # 924092
                                             Chief, Civil Division

                                     By:     ______//s______________
                                             JOHN C. TRUONG
                                             D.C. BAR #465901
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Tel: (202) 252-2524
                                             Fax: (202) 252-2599
                                             E-mail: John.Truong@usdoj.gov
                                             Counsel for Defendant
            Case 1:14-cv-01264-RC Document 100 Filed 02/12/19 Page 3 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

100REPORTERS LLC,                            :
                                             :
       Plaintiff,                            :
                                             :
       v.                                    :       Civil Action No. 14-1264 (RC)
                                             :
UNITED STATES DEPARTMENT OF                  :
JUSTICE,                                     :
                                             :
       Defendant,                            :
                                             :
       and                                   :
                                             :
SIEMENS AKTIENGESELLSCHAFT,                  :
                                             :
       Defendant-Intervenor,                 :
                                             :
       and                                   :
                                             :
DR. THEO WAIGEL,                             :
                                             :
       Defendant-Intervenor.                 :

                                     [PROPOSED] ORDER

       Upon consideration of the Notice of Restored Government Funding and Proposed

Schedule and the entire record herein, it is this ___ day of ______, 2019,

       ORDERED that the January 22, 2019 Minute Order staying all proceedings is hereby

LIFTED; and

       IT IS FURTHER ORDERED that the Court adopts the parties’ proposed document

production schedule as follows:

       - March 11, 2019               One Report and its attending exhibits

       -April 11, 2019                One Report and its attending exhibits

       - June 11, 2019                The remaining miscellaneous items
 Case 1:14-cv-01264-RC Document 100 Filed 02/12/19 Page 4 of 4




SO ORDERED.

                      ____________________________
                      United States District Judge
